Title: John Wood to Thomas Jefferson, 23 July 1810
From: Wood, John
To: Jefferson, Thomas


          
            Sir
             
                     Richmond 
                     23 July 1810
          
          
			 
			   I conceive it my duty to inform you of the progress made by your Grandson Mr Randolph, during his residence at the academy. His mathematical talents and the attention which he gave to his studies were
			 in the highest degree satisfactory. I
			 have only to regret that frequent
			 indisposition, and an unfortunate accident which confined him to his room for several weeks, considerably retarded his pursuits. I however flatter myself that he has acquired a competent
				knowledge of
			 the elements of Geometry and Algebra to enable him to prosecute with advantage these sciences without the aid of an instructor. As no person certainly has his future instruction more at heart
				than
			 you, or
            can judge with equal propriety as to the course which he ought to pursue; it may be deemed presumption in me to offer any opinion on that subject; but his amiable disposition and
			 deportment have impressed me with a zeal for his welfare which induces me notwithstanding to offer you my ideas, the freedom of which I trust you will pardon on account of the motive from which
				they
			 proceed.
          Mr Randolph I perceive has but a very limited acquaintance with the languages, and with classic literature, and he is of an age when the acquiring a knowledge of them in the seminaries of America might prove both irksome and uncertain. He is also of that age, which of all others I have observed in young men of his disposition to be the most critical, particularly if they reside in
			 the society of their relations and friends or even of their countrymen. 
            
            
            
            
            The general manners and habits of the youth in the colleges of
			 Virginia and the American states are too prone to indolence and dissipation, nor are the Universities of England and Scotland more virtuous and correct in this respect. The students of Edinburgh Oxford and Cambridge are even more lax and inergetic than those of this country. The only seminaries that I know of where science and Literature are prosecuted with
			 enthusiastic zeal and energy are those on the continent of Europe; and for the youth of America, I am inclined to think the Italian Universities would be preferable to those of France & Germany. For at Pavia or Bologna there would be little probability of a Virginian meeting with any society that could seduce him from his studies. Removed at a distance from his friends and acquaintance, and a stranger to
			 the language & manners of the people, the circle of his acquaintance would necessarily be confined to the Professors of the University, while the labours of the college would compose his only
			 amusements. Were a young man of the age and acquirements of Mr Randolph to be thus situated for the next five or six years of his life, his mind would acquire a firmness, a strength of reasoning and an extent of information honourable to himself and which would
			 finally render him most useful to his country—
          Submitting with the utmost deference these observations to your better judgement, and impressed with the liveliest desire for the future happiness of your Grandson
          
            I have the honour to be Sir with respect and esteem your obedient Servant
            John Wood
          
        